United States Court of Appeals
                        For the First Circuit

No. 18-1214
 IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, as representative for the Commonwealth of Puerto Rico; THE
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, as
 representative for the Puerto Rico Highways and Transportation
                           Authority,

                               Debtors.



                     AMBAC ASSURANCE CORPORATION,

                        Plaintiff, Appellant,

                                  v.

 COMMONWEALTH OF PUERTO RICO, through the Secretary of Justice;
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD; PUERTO RICO FISCAL
 AGENCY AND FINANCIAL ADVISORY AUTHORITY, through the Secretary
 of Justice; PUERTO RICO HIGHWAYS AND TRANSPORTATION AUTHORITY,
   through the Secretary of Justice; RICARDO ROSSELLO NEVARES,
    through the Secretary of Justice; RAUL MALDONADO GAUTIER,
through the Secretary of Justice; JOSE IVAN MARRERO-ROSADO; JOSE
B. CARRION, III; CHRISTIAN SOBRINO VEGA; ANDREW G. BIGGS; CARLOS
     M. GARCIA; ARTHUR J. GONZALEZ; JOSE R. GONZALEZ; ANA J.
         MATOSANTOS; DAVID A. SKEEL, JR.; ELIAS SANCHEZ,

                        Defendants, Appellees,

              OFFICIAL COMMITTEE OF UNSECURED CREDITORS,

                             Intervenor,

                           JOHN DOES 1–12,

                             Defendants.
                          ERRATA SHEET
     The opinion of this court issued on June 24, 2019, is amended
as follows:
     On page 17, line 17, the word "Masters" is replaced with
"Master."